Title: To George Washington from William Heath, 5 March 1782
From: Heath, William
To: Washington, George


                        Dear General,
                            Head quarters, Highlands March 5th 1782.
                        
                        A person from Morrissania acquainted me yesterday morning, that he was informed by an officer, about ten or
                            twelve days since, that a council of war was then sitting—that the question under consideration was, whether to evacuate
                            New York or Charlestown.
                        Captain Pray, who is continued in the guard-boats, to observe the motions of the enemy and collect
                            intelligence, has just written me, that he was yesterday on the east side of the river towards Philips’s, where he was
                            credibly informed, that the enemy begun last Saturday to cut a canal from the North to the East river—that the canal is to
                            be sixty feet deep and five rods wide—It is about two miles out of the city—Two thousand men were at work, three hundred
                            of which were inhabitants of the city—the same number they were to furnish daily: That a fleet of light transports sailed
                            from New York some days since, said for Charlestown to bring the troops from that place. Perhaps your Excellency may have
                            received the same, or more particular intelligence; but I thought it my duty to communicate this by the first conveyance.
                            I have the honor to be With the highest respect Your Excellency’s Most obedient servant
                        
                            W. Heath
                        
                        
                            P.S. I have lately reported no occurrences to Congress presuming your Excellency will communicate to
                                them such of those I report to you, as you think proper.
                        
                        
                            W. Heath
                        
                    